Citation Nr: 0509498	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  01-09 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to increased rating for degenerative arthritis, 
lumbar spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Byers, Associate Counsel




INTRODUCTION

The veteran had active service from August 1960 to April 
1973, and from May 1973 to November 1980.

The case comes before the Board of Veterans' Appeals (Board) 
from a March  2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  At present, the case is before the Board for 
appellate adjudication.  However, as additional development 
is necessary in this case prior to appellate adjudication, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  In this respect, the Board notes 
that the veteran has been receiving on going medical 
treatment at the VA's St. Augustine Community Based 
Outpatient Clinic and the Gainsville Veterans' Medical Center 
(VAMC), and possibly from private health care providers.  The 
present record only includes the veteran's VA treatment 
records dated up to the year 2004.  As such, the RO should 
assist the appellant in obtaining any additional available 
private or VA outstanding records. 

In this case, the evidence of record fails to include a VA 
examination addressing the specific questions/requirements 
necessary for an increased rating, and thus, the veteran 
should be given the benefit of such examination.  With 
respect to the applicable law, effective September 23, 2002, 
VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome. 67 Fed. Reg. 54,345 (Aug. 22, 
2002). Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine. 68 
Fed. Reg. 51,454 (Aug. 27, 2003). At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies. However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue. See 38 U.S.C.A. § 5110(g) (West 2002). In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change. See VAOPGCPREC 3-2000 (2000).

As well, the evidence of record is inadequate to assess the 
current level of severity of the service-connected 
degenerative arthritis.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his 
degenerative arthritis since October 2000 
(date of claim), and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Additionally, the RO should request that 
the veteran provide information as to the 
dates of any treatment for his low back 
condition at any VA Medical Center since 
his date of claim.  Copies of the medical 
records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2004).  The RO should 
also request or tell the veteran to 
provide any evidence in his possession 
that pertains to his claim.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   


2.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled for 
a VA examination by an appropriate 
specialist to identify his level of 
impairment resulting from the service-
connected degenerative arthritis.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner must 
indicate in the examination report that 
the veteran's claims folder was 
reviewed prior to the examination.  All 
necessary tests and studies should be 
conducted in order to assess the 
current status of the service-connected 
degenerative arthritis.  Following a 
review of the veteran's medical records 
and history, the examiner should 
discuss all relevant medical 
evidence/findings regarding the 
service-connected degenerative 
arthritis, as opposed to any 
nonservice-connected disorders.  If it 
is impossible to separate the 
symptomatology of the service-connected 
disability from any other nonservice-
connected disorders, the examiner 
should so indicate in the examination 
report.  In addition, the examiner must 
proffer an opinion as to the specific 
extent and severity of the appellant's 
disability.   

Moreover, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected degenerative 
arthritis has on his earning capacity.  
The examiner should render an opinion 
as to whether this disability alone has 
caused marked interference with the 
veteran's employment, or the need for 
frequent periods of hospitalization.  
It is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

Since the examination is to be 
conducted for compensation rather than 
for treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected 
disability, in correlation with the 
applicable diagnostic criteria set 
forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The medical 
specialist(s) must address the degree 
of severity and medical findings that 
specifically correspond to the criteria 
listed in the Rating Schedule for 
diagnostic codes 5237 (lumbosacral or 
cervical strain), 5238 (spinal 
stenosis), 5240 (ankylosing 
spondylitis), 5242 (degenerative 
arthritis of the spine), and 5243 
(intervertebral disc syndrome)(as 
effective as of September 26, 2003).

The medical specialist must also 
address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in 
the Rating Schedule criteria for 
diagnostic code 5293 (intervetebral 
disc syndrome) (as effective between 
September 23, 2002 and September 26, 
2003) and the 2003 Rating Schedule 
criteria for diagnostic codes 5289 
(ankylosis of lumbar spine), 5292 
(limitation of motion of lumbar spine), 
5293 (intervetebral disc syndrome), and 
5295 (lumbosacral strain)(as effective 
prior to September 23, 2002). 


3.  The RO must review the claims folder 
and ensure that all of the foregoing 
development efforts have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to an increased rating in 
excess of 20 percent for the service-
connected degenerative arthritis.  In 
readjudicating the claim for an increased 
rating, the RO must specifically consider 
the criteria listed in the Rating 
Schedule for diagnostic codes 5237 
(lumbosacral or cervical strain), 5238 
(spinal stenosis), 5240 (ankylosing 
spondylitis), 5242 (degenerative 
arthritis of the spine), and 5243 
(intervertebral disc syndrome)(as 
effective as of September 26, 2003); the 
Rating Schedule for diagnostic codes 5289 
(ankylosis of lumbar spine), 5292 
(limitation of motion of lumbar spine), 
5293 (intervetebral disc syndrome), and 
5295 (lumbosacral strain)(as effective 
prior to September 23, 2002); and the 
2002 Rating Schedule for diagnostic code 
5293 (intervetebral disc syndrome) (as 
effective between September 23, 2002 and 
September 26, 2003).  The RO's 
consideration of referring the service-
connected disability claim for 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.

5.  In addition, the RO should take into 
consideration 38 C.F.R. §§ 4.40, 4.45, 
4.59, and the holdings in DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), 
Mittleider v. West, 11 Vet. App. 181 
(1998), and Butts v. Brown, 5 Vet. App. 
532 (1993) (when it is not possible to 
separate the effects of the service-
connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service-
connected condition). Furthermore, the 
RO's consideration of referring the 
service-connected claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.

6.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case, and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




